                                                                                                                          1   Abran E. Vigil, Esq.
                                                                                                                              Nevada Bar. No. 7548
                                                                                                                          2   Maria A. Gall, Esq.
                                                                                                                              Nevada Bar No. 14200
                                                                                                                          3   Lindsay C. Demaree, Esq.
                                                                                                                              Nevada Bar No. 11949
                                                                                                                          4   Justin A. Shiroff, Esq.
                                                                                                                              Nevada Bar. No. 12869
                                                                                                                          5   BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                          6   Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                          7   Facsimile: (702) 471-7070
                                                                                                                              vigila@ballardspahr.com
                                                                                                                          8   gallm@ballardspahr.com
                                                                                                                              demareel@ballardspahr.com
                                                                                                                          9   shiroffj@ballardspahr.com
                                                                                                                         10   Attorneys for JPMorgan Chase Bank, N.A.
                                                                                                                         11                            UNITED STATES DISTRICT COURT
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                 DISTRICT OF NEVADA
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                         13   JPMORGAN CHASE BANK, N.A.,                  Case No. 2:17-CV-00334-RFB-PAL
BALLARD SPAHR LLP




                                                                                                                         14                         Plaintiff,
                                                                                                                         15   vs.                                         STIPULATION AND ORDER TO
                                                                                                                                                                          DISMISS CLAIMS BETWEEN
                                                                                                                         16   SFR INVESTMENTS POOL 1, LLC, a              JPMORGAN CHASE BANK, N.A.,
                                                                                                                              Nevada limited liability company;           SFR INVESTMENTS POOL 1, LLC,
                                                                                                                         17   TRAIL RIDGE COMMUNITY                       AND TRAIL RIDGE COMMUNITY
                                                                                                                              ASSOCIATION, a Nevada non-profit            ASSOCIATION WITH PREJUDICE
                                                                                                                         18   corporation; LIZZY HOLBROOK, an             AND STIPULATION AND ORDER
                                                                                                                              individual.                                 TO LIFT STAY ENTERED MARCH
                                                                                                                         19                                               23, 2018
                                                                                                                                                    Defendants.
                                                                                                                         20
                                                                                                                         21   SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                              Nevada limited liability company,
                                                                                                                         22
                                                                                                                                Counterclaimant/Cross-Claimant,
                                                                                                                         23
                                                                                                                              vs.
                                                                                                                         24
                                                                                                                              JPMORGAN CHASE BANK, N.A.;
                                                                                                                         25   LIZZY HOLBROOK, an individual,

                                                                                                                         26     Counter-Defendant/Cross-Defendant.

                                                                                                                         27          Pursuant to Local Rules LR IA 6-2 and LR 7-1, Plaintiff/Counter-defendant

                                                                                                                         28   JPMorgan Chase Bank, N.A. (“Chase”), Defendant/Counterclaimant SFR Investment


                                                                                                                              DMWEST #36249658 v1
                                                                                                                          1   Pools 1, LLC (“SFR”), and Defendant Trail Ridge Community Association
                                                                                                                          2   (“Association”) (collectively, the “Parties”) hereby stipulate as follows:
                                                                                                                          3          1.      This action concerns title to real property commonly known as 9220 Red
                                                                                                                          4   Knoll Street, Las Vegas, Nevada 89113 (the “Property”) following a homeowner’s
                                                                                                                          5   association foreclosure sale conducted on September 25, 2013, with respect to the
                                                                                                                          6   Property.
                                                                                                                          7          2.      As it relates to the Parties, a dispute arose regarding that certain Deed
                                                                                                                          8   of Trust recorded against the Property in the Official Records of Clark County,
                                                                                                                          9   Nevada as Instrument Number 20120717-0001802 (the “Deed of Trust”), and in
                                                                                                                         10   particular, whether the Deed of Trust continues to encumber the Property.
                                                                                                                         11          3.      The Parties to this Stipulation have settled and agreed to release their
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                              respective claims, and further agreed that the claims between them, including the
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                              Complaint and Counterclaim, shall be DISMISSED with prejudice.
BALLARD SPAHR LLP




                                                                                                                         14          4.      As Lizzy Holbrook did not appear in this action, Chase hereby
                                                                                                                         15   voluntarily dismisses its claims against her pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).
                                                                                                                         16          5.      This Stipulation in no way affects SFR’s cross-claim against Lizzy
                                                                                                                         17   Holbrook.
                                                                                                                         18          6.      The Parties further stipulate and agree that the two Lis Pendens
                                                                                                                         19   recorded against the Property in the Official Records of Clark County, Nevada, as
                                                                                                                         20   Instruments Number 20170331-0003202 and 20170807-0001430 be, and the same
                                                                                                                         21   hereby are, EXPUNGED.
                                                                                                                         22          7.      The Parties further stipulate and agree that the $500 in security costs
                                                                                                                         23   posted by Chase on June 22, 2017 pursuant to this Court’s Order [ECF No. 18] shall
                                                                                                                         24   be discharged and released to the Ballard Spahr LLP Trust Account.
                                                                                                                         25          8.      The Parties further stipulate and agree that a copy of this Stipulation
                                                                                                                         26   and Order may be recorded with the Clark County Recorder;
                                                                                                                         27          9.      The Parties further agree to lift the stay entered March 23, 2018 [ECF
                                                                                                                         28   No. 47].
                                                                                                                                                                          2
                                                                                                                              DMWEST #36249658 v1
                                                                                                                          1          10.     This case shall remain open until such time as SFR resolves its pending
                                                                                                                          2   cross-claim against Lizzy Holbrook, and
                                                                                                                          3          11.     Each party in this case number 2:17-cv-00334-RFB-PAL shall bear its
                                                                                                                          4   own attorneys’ fees and costs.
                                                                                                                          5          Dated: January 9, 2019
                                                                                                                          6
                                                                                                                              BALLARD SPAHR LLP                             KIM GILBERT EBRON
                                                                                                                          7
                                                                                                                          8   By: /s/ Justin A. Shiroff                     BY: /S/ Jacqueline A. Gilbert
                                                                                                                                 Abran E. Vigil, Esq.                           Diana S. Ebron
                                                                                                                          9      Nevada Bar. No. 7548                           Nevada Bar No. 10580
                                                                                                                                 Maria A. Gall, Esq.                            Jacqueline A. Gilbert
                                                                                                                         10      Nevada Bar No. 14200                           Nevada Bar No. 10593
                                                                                                                                 Lindsay C. Demaree, Esq.                       Karen L. Hanks
                                                                                                                         11      Nevada Bar No. 11949                           Nevada Bar No. 9578
                                                                                                                                 Justin A. Shiroff, Esq.                        7625 Dean Martin Drive, Suite 110
                                                                                                                         12      Nevada Bar. No. 12869                          Las Vegas, Nevada 89139
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                 1980 Festival Plaza Drive, Suite 900
                                                                                                                         13      Las Vegas, Nevada 89135                    Attorneys for SFR Investments Pool 1,
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                                                                            LLC
BALLARD SPAHR LLP




                                                                                                                         14   Attorneys for Plaintiff/Counter-Defendant
                                                                                                                              JPMorgan Chase Bank, N.A.
                                                                                                                         15
                                                                                                                              BOYACK ORME & ANTHONY
                                                                                                                         16
                                                                                                                         17   By: /s/ Patrick A. Orme
                                                                                                                                 Edward D. Boyack, Esq.
                                                                                                                         18      Nevada Bar No. 5229
                                                                                                                                 Patrick A. Orme, Esq.
                                                                                                                         19      Nevada Bar No. 7853
                                                                                                                                 Adam J. Breeden, Esq.
                                                                                                                         20      Nevada Bar No. 8768
                                                                                                                                 7432 W. Sahara Ave., Suite 101
                                                                                                                         21      Las Vegas, Nevada 89117

                                                                                                                         22   Attorneys for Trail Ridge Community
                                                                                                                              Association
                                                                                                                         23

                                                                                                                         24
                                                                                                                                                                      IT IS SO ORDERED:
                                                                                                                         25
                                                                                                                                                                      ________________________________
                                                                                                                         26                                           RICHARD F. BOULWARE, II
                                                                                                                                                                      UNITED
                                                                                                                                                                      UNITEDSTATES
                                                                                                                                                                              STATESDISTRICT
                                                                                                                                                                                      DISTRICTJUDGE
                                                                                                                                                                                               JUDGE
                                                                                                                         27
                                                                                                                                                                      DATED this 10th day of January, 2019.
                                                                                                                         28                                           DATED:

                                                                                                                                                                        3
                                                                                                                              DMWEST #36249658 v1
